IN THE SUPREME COURT OF PENNSYLVANIA
                          MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,    : No. 167 MAL 2019
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
MARK ADAM HENDERSON,             :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 168 MAL 2019
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
MARK ADAM HENDERSON,             :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 169 MAL 2019
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                 :
                                 :
MARK ADAM HENDERSON,             :
                                 :
               Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,    : No. 170 MAL 2019
                                 :
               Respondent        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Superior Court
         v.                      :
                                          :
                                          :
MARK ADAM HENDERSON,                      :
                                          :
                  Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of July, 2019, the Petition for Allowance of Appeal is

DENIED.




      [167 MAL 2019, 168 MAL 2019, 169 MAL 2019 and 170 MAL 2019] - 2